896 F.2d 554
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Preston ROGERS, Plaintiff-Appellant,v.Robert D. LAWSON, Commissioner, Tennessee Department ofSafety, Defendant-Appellee.
No. 89-5439.
United States Court of Appeals, Sixth Circuit.
Feb. 26, 1990.

Before KEITH and ALAN E. NORRIS, Circuit Judges, CHARLES W. JOINER, Senior District Judge.*
PER CURIAM.


1
Plaintiff, Preston Rogers, appeals an order of the district court dismissing his action for reinstatement and damages, brought pursuant to 42 U.S.C. Sec. 1983, against Robert D. Lawson, Commissioner of the Tennessee Department of Public Safety.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the district court erred in dismissing plaintiff's complaint.


3
As the issuance of a written opinion by this court would be duplicative and serve no useful purpose, in view of the district court having articulated the reasons why judgment should be entered for the defendant, the judgment of the district court is affirmed upon the reasoning set out by that court in its order of March 27, 1989, and upon the rationale employed in Blanton v. Griel Memorial Psychiatric Hosp., 758 F.2d 1540 (11th Cir.1985).



*
 The Honorable Charles W. Joiner, Senior District Judge for the Eastern District of Michigan, sitting by designation